             l.   i·   ""     u
                                   Case 2:16-cr-00503-ER Document 65 Filed 12/10/19 Page 1 of 5
AO 245B (Rev 09/19)           Judgment m a Crumnal Case
                              Sheet l



                                                    UNITED STATES DISTRICT COURT
                                           Eastern District of Pennsylvania
                                                            )
                  UNITED STATES OF AMERICA                  )    JUDGMENT                                                 IN A CRIMINAL CASE
                             v.          '9!'"" .~ ~ )
                                         ti-w~._; ) Case Number:                                                           DPAE2: 16CR000503-001
                                                            )
                                  DINO PAOLUCCI
                                                              DEQ 1O2019 ~                  USM Number:



THE DEFENDANT:
                                                          ~~~~J~~                           ::~~~h:
X   pleaded guilty to count(s)                      22s,23s,24s&25s _ _ _ _ __
                                                                                                       --- --- --                           ------
D   pleaded nolo contendere to count(s)
    which was accepted bv the court.

D   was found guilty on count(s)
    after a plea of not guiltv.

The defendant is adjudicated guilty of these offenses:

Title & Section                                      Nature of Offense                                                                      Offense Ended   Count
:1s:78j(b),78ff & 17CFR 240.IOb-5 &             2    Securities fraud.                                                                       2013            22s
 I S:78j(b),78ff & l 7CFR 240.I0b-5 &           2    Securities fraud.                                                                       2013            23s
 I 5:78j(b),78ff & I 7CFR 240.I0b-5 &           2    Securities fraud.                                                                       2013            24s
 15:78j(b),78ff & 17CFR 240.I0b-5 &             2    Securities fraud.                                                                       2013            25s


       The defendant is sentenced as provided in pages 2 through                           _5_ _ ofthisjudgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.

D    The defendant has been found not guilty on count(s)                  -------                                                     ------
X    Count(s) h_through_2_;;1.c..s_&_2_6_s_ _ _ _ _              D   is   D       are dismissed on the motion of the United States.

          It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fmes, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to
pay restitution, the defendant must notify the court and United States attorney of material changes in economic circumstances.


         \ -i.    l10{ t°'        -mA\   t-id                                      _pecember 10, 2019
                                                                                    Date of Imoos11:ton of Judgment
                                                                                                                                                     •
                  ~- r(\ur-<A--(, ~-.Sl>IA
                  :c..      Co\....- , 6    "'5.                                   /} X-                P. ~                         A,_.S
                   U• ~-          ~<"'b~I                                     /    ~ature of Judge
                   l).   $.       ?ru~\-,o-
                   u -'=>. <?<1.-*<•~1
                   Y:-t-v                                                           Hon. Eduardo C. Robreno, U.S. District J~·""dg=e'---_
                       ~~c."°'"l                                                    Name and Title of Judge                                          ---

                                                                                                   P-     1<  0       /    '2.-0 ,   er .
                                                                                    Date
           "' ' . .,     Case 2:16-cr-00503-ER Document 65 Filed 12/10/19 Page 2 of 5
AO 245B (Rev 09/19) Judgment in Crumnal Case
                     Sheet 2 - Impnsonment
                                                                                                   Judgment - Page        2   of   5
 DEFENDANT:                 DINO PAOLUCCI
 CASE NUMBER:               DPAE2: l 6CR000503-00 I


                                                           IMPRISONMENT
          The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
 total term of:

                  84 MONTHS. This term of consists of 84 months on each of counts 22s,23s,24s & 25s, all terms to run concurrently, to
 produce a total term of 84 months.



      X   The court makes the following recommendations to the Bureau of Prisons:
          It is recommended that the Defendant be designated to a facility as close to Mississauga, Ontario (Canada) as possible.




      X   The defendant is remanded to the custody of the United States Marshal.

      D   The defendant shall surrender to the United States Marshal for this district:

          D at                                D a.m.         D    p.m.     on

          D as notified by the United States Marshal.

      D   The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
          D   before 2 p.m. on
          D   as notified by the United States Marshal.
          D   as notified by the Probation or Pretrial Services Office.



                                                                   RETURN
 I have executed this judgment as follows:




          Defendant delivered on                                                          to
 at                  _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                                                  UNITED STATES MARSHAL




                                                                          By
                                                                                               DEPUTY UNITED STA TES MARSJW,
           .       . "    Case 2:16-cr-00503-ER Document 65 Filed 12/10/19 Page 3 of 5
AO 245B (Rev 09/19) Judgment m a Cnmmal Case
                     Sheet 3 ·- Supemsed Release
                                                                                                     Judgment-Page     3      of        5
DEFENDANT:                 DINO PAOLUCCI
CASE NUMBER:               DPAE2: l 6CR000503-00 l
                                                      SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of:

No period ofsupervised release was imposed pursuant to USSG S 5D1.l(c)




                                                   MANDATORY CONDITIONS
l.   You must not commit another federal, state or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days ofrelease from
     imprisonment and at least two periodic drug tests thereafter, as determined by the court.
               D   The above drug testing condition is suspended, based on the court's determination that you
                   pose a low risk of future substance abuse. (check if applicable)
4.    D    You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
           restitution. (check if applicable)
5.    X    You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.    D    You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
           directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
           reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.     D   You must participate in an approved program for domestic violence. (check if applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
           .      .    ,      Case 2:16-cr-00503-ER Document 65 Filed 12/10/19 Page 4 of 5
AO 24 5B (Rev 09/19)       Judgment m a Crimmal Case
                           Sheet S - Crimmal Monetary Penalties
                                                                                                                Judgment - Page   4       of    ___5
 DEFENDANT:                           DINO PAOLUCCI
 CASE NCMBER:                         DPAE2:16CR000503-001
                                                   CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                           Assessment            Restitution                      Fine                      AVAA Assessment*            JVTA Assessment**
 TOTALS            S       400.00              $ 0.00                       $ 0.00                      $   0.00                      $ 0.00



 D    The determination of restitution is deferred until                            • An Amended Judgment in a Criminal Case (AO 245C) will be
      entered after such determination.

 D    The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

      If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise
      in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be
      paid before the United States is paid.

 Name of Payee                                  Total Loss***                               Restitution Ordered                   Priority or Percentage




 TOTALS                                  $                                             $

  D    Restitution amount ordered pursuant to plea agreement $

  D    The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
       fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
       to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

  D    The court determined that the defendant does not have the ability to pay interest and it is ordered that:

       •       the interest requirement is waived for             D       fin      D     restitution.

       •       the interest requirement for           D     fme       D         restitution is modified as follows:

  * Amy, Vicky, and Andy Child Pornography Victim Assistance Act of2018, Pub. L. No. 115-299.
  ** Justice for Victims of Trafficking Act of2015, Pub. L. No. I 14-22.
  *** Findings for the total amount oflosses are required under Chapters 109A, 110, 1lOA, and 113A of Title 18 for offenses committed on
  or after September 13, 1994, but before April 23, 1996.
           ' .   .
                           Case 2:16-cr-00503-ER
                      . Judgment                               Document 65 Filed 12/10/19 Page 5 of 5
AO 245B (Rev 09/19)              m a Criminal Case
                       Sheet 6 - Schedule of Pavments
                                                                                                         Judgment - Page       5      of           5
 DEFENDANT:                DINO PAOLUCCI
 CASE NUMBER:              DPAE2: l 6CR000503-001


                                                        SCHEDULE OF PAYMENTS

 Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

 A    X    Lump sum payment of$_ 400.00             ____ due immediately, balance due

           D     not later than                                    , or
           X     in accordance with D        C     D    D,     D    E, or    X Fbelow; or

 B    D    Payment to begin immediately (may be combined with               DC,       D D, or      D F below); or

 C    D    Payment in equal      _ _ _ _ _ (e.g, weekly, monthly, quarterly) installments of$                     over a period of
                          (e.g, months or years), to commence  ____ (e g, 30 or 60 days) after the date of this judgment; or

 D    D    Payment in equal      _ _               (e g, weekly, monthly, quarterly) installments of $                          over a period of
                          (e.g, months or years), to commence                       (e.g, 30 or 60 days) after release from imprisonment to a
           term of supervision; or

 E    D    Payment during the term of supervised release will commence within _ _ _ _ _ (e. g, 30 or 60 days) after release from
           imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

 F    X    Special instructions regarding the payment of criminal monetary penalties, including forfeiture money judgment:
           The special assessment and forfeiture money judgment of$2,000,000 are due immediately.




 Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
 during the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons'
 Inmate Financial Responsibility Program, are made to the clerk of the court.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.



 D    Joint and Several

      Case Number
      Defendant and Co-Defendant Names                                                      Joint and Several               Corresponding Payee,
       {including defendant number)                          Total Amount                        Amount                         if appropriate




 D     The defendant shall pay the cost of prosecution.

 D     The defendant shall pay the following court cost(s):

 X     The defendant shall forfeit the defendant's interest in the following property to the United States:

       $2,000,000 in United States currency.

 Payments shall be applied in the following order: (I) assessment, (2) restitution principal, (3) restitution interest, (4) AV AA assessment,
 (5) fine principal, (6) fine interest, (7) community restitution, (8) NT A assessment, (9) penalties, and ( I 0) costs, including cost of
 prosecution and court costs.
